Name: Commission Regulation (EEC) No 2034/92 of 22 July 1992 determining the extent to which application lodged in July 1992 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 92 Official Journal of the European Communities No L 207/35 COMMISSION REGULATION (EEC) No 2034/92 of 22 July 1992 determining the extent to which application lodged in July 1992 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, die Republic of Hungary and the Czech and Slovak Federal Republic can be accepted 1 October to 31 December 1992 of the products named against group Nos 2, 3, 5, 6, 7, 8, 9, 10 and 11 in Regula ­ tion (EEC) No 564/92 should therefore be determined ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 564/92 of 5 March 1992, laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic ('), and the Republic of Hungary and in particular Article 4 (5) thereof, Whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against group Nos 1 and 4 in the said Regulation ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against group Nos 2, 3, 5, 6, 7, 8 , 9, 10 and 11 in Regulation (EEC) No 564/92 are for quantities lower than those available ; whereas these applications can therefore be met in full ; Whereas Article 4 (5) of Regulation (EEC) No 564/92 stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following period ; whereas the quantity available for the third period HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 July to 30 September 1992 submitted under Regulation (EEC) No 564/92 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1992 applications may be lodged pursuant to Regulation (EEC) No 564/92 for import licences for a total quantity as referred to in Annex II. 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into fbrce on 23 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 61 , 6. 3. 1992, p. 9. No L 207/36 Official Journal of the European Communities 23. 7. 92 ANNEX I Group No Percentage of acceptanceof import licences submitted 1 15,1 2 100,0 3 100,0 4 57,1 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0 ANNEX II I (tonnes) Group No Total quantity availablefor third period 1 1 116,0 2 179,8 3 737,5 4 5 369,4 5 2 115,0 6 626,9 7 8 4 065,0 833,0 9 4 149,6 10 3 640,4 11 417,0